ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                )
                                            )
Fluor Enterprises, Inc.                     )      ASBCA No. 59368
                                            )
Under Contract No. W52P1J-07-D-0008         )

APPEARANCES FOR THE APPELLANT:                     Karen L. Manos, Esq.
                                                   Dhananjay S. Manthripragada, Esq.
                                                   Jin I. Yoo, Esq.
                                                    Gibson, Dunn & Crutcher LLP
                                                    Washington, DC

                                                   Donald M. Yenovkian II, Esq.
                                                    Senior Counsel

APPEARANCES FOR THE GOVERNMENT:                    E. Michael Chiaparas, Esq.
                                                    DCMA Chief Trial Attorney
                                                   Samuel W. Morris, Esq.
                                                    Trial Attorney
                                                    Defense Contract Management Agency
                                                    Chantilly, VA

                              ORDER OF DISMISSAL

      The dispute has been settled. The appeal is dismissed with prejudice.

      Dated: 10 November 2015




                                                Administrative Judge
                                                Acting Chairman
                                                Armed Services Board
                                                of Contract Appeals
        I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59368, Appeal of Fluor Enterprises,
Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2